Citation Nr: 0915867	
Decision Date: 04/28/09    Archive Date: 05/07/09

DOCKET NO.  07-07 943	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for left ear hearing loss.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K.A. Kennerly, Counsel




INTRODUCTION

The appellant served on active duty from August 1961 to 
August 1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision of 
the St. Louis, Missouri, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which granted the 
appellant's claim of entitlement to service connection for 
right ear hearing loss and denied entitlement to service 
connection for left ear hearing loss and tinnitus.  
Entitlement to a 10 percent evaluation based on multiple, 
noncompensable, service-connected disabilities was also 
denied.  The appellant submitted a notice of disagreement 
(NOD) in April 2005 and was issued a statement of the case 
(SOC) in October 2005.  The appellant submitted an untimely 
VA Form 9 in January 2006.  The appellant had 60 days from 
the date on which the SOC was mailed, or the remainder of the 
"one year period from the date of mailing of the notification 
of the determination being appealed, whichever period ends 
later," in which to file a substantive appeal.  See 38 
U.S.C.A. § 7105(d)(3) (West 2002); 38 C.F.R. § 20.302(b) 
(2008).  

Accordingly, the RO treated the January VA Form 9 as a claim 
to reopen his previously denied claims of entitlement to 
service connection for left ear hearing loss and tinnitus.  A 
rating decision was issued in May 2006.  The appellant 
submitted a NOD with the denial to reopen his claim of 
entitlement to service connection for left ear hearing loss 
in September 2006 and perfected his appeal in March 2007.


FINDINGS OF FACT

1.	The Veteran in this case served on active duty from 
August 1961 to August 1981.

2.	On April 17, 2009, prior to the promulgation of a 
decision in the appeal, the Board received notification from 
the appellant that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant 
have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 
38 C.F.R. § 20.204 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination being 
appealed.  See 38 U.S.C.A. § 7105 (West 2002).  An appeal may 
be withdrawn as to any or all issues involved in the appeal 
at any time before the Board promulgates a decision.  See 38 
C.F.R. § 20.204 (2008).  Withdrawal may be made by the 
appellant or by his or her authorized representative.  See 
38 C.F.R. § 20.204 (2008).  In the present case, the 
appellant has withdrawn this appeal and, hence, there remain 
no allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



		
BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


